IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARK SATTERLY, et a/., on

behalf of themselves and others

similarly situated,

Case No. 3:19-cv-32

JUDGE WALTER H. RICE

Plaintiffs,
Vv.
AIRSTREAM, INC.,
Defendant.

 

ORDER LIFTING STAY

 

Having been informed that the mediation held on January 17, 2020, was
unsuccessful, the court LIFTS the stay previously imposed on October 7, 2019,
Doc. #112. The Court will hold a telephone conference on February 11, 2020, at

4:30 p.m., to discuss the status of the pending motions.

Date: January 31, 2020 CS 2. KGex

 

WALTER H. RICE -
UNITED STATES DISTRICT JUDGE
